         Case 1:20-cv-03261-RDM Document 51 Filed 12/28/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 LISA M. MONTGOMERY,
                       Plaintiff,
                v.                                     Civil Action No. 20-3261 (RDM)
 JEFFREY A. ROSEN, et al.,
                       Defendants.


                          DEFENDANTS’ MOTION TO STAY
                       ORDER AND VACATUR PENDING APPEAL

       Pursuant to Federal Rule of Civil Procedure 62(d) and consistent with Federal Rule of

Appellate Procedure 8(a)(1), Defendants respectfully move for a stay pending appeal of this

Court’s December 24, 2020, Order, Dkt. 47, granting partial summary judgment on Montgomery’s

claim that Defendants violated 28 C.F.R. §§ 26.3 and 26.4 and vacating the Director of the Bureau

of Prisons’ decision setting January 12, 2021, as Montgomery’s execution date, as well as this

Court’s December 26, 2020, Order, Dkt. 48, granting partial final judgment on that claim. Because

the date designated for execution is just over two weeks away, Defendants intend to move the

Court of Appeals for a stay no later than the morning of Tuesday, December 29.

       Defendants recognize that the Court has considered and rejected arguments they present in

this motion. But Federal Rule of Appellate Procedure 8(a)(1) requires Defendants to first move in

this Court for a stay of the orders pending appeal before seeking a stay in the Court of Appeals.

Accordingly, for the reasons stated below and in more detail in Defendants’ opposition to

Montgomery’s motion for partial summary judgment, Dkt. 37, Defendants respectfully request

that the Court stay the orders pending appeal.
         Case 1:20-cv-03261-RDM Document 51 Filed 12/28/20 Page 2 of 4




                              ARGUMENT AND AUTHORITIES

       Federal Rule of Civil Procedure 62(d) authorizes a district court to stay vacatur of an

agency action pending appeal. N.A.A.C.P. v. Trump, 321 F.Supp.3d 143, 149 (D.D.C. 2018). The

Court considers the same four factors it considers in deciding a motion for preliminary injunction:

“(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits,

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure other parties interested in the proceeding; and (4) where the public interest

lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

I.     DEFENDANTS ARE LIKELY TO SUCCEED ON THE MERITS

       Defendants are likely to succeed in their appeal. Defendants fully complied with § 26.3 in

setting Montgomery’s execution date. Section 26.3 imposes a duty on the Director to “promptly”

designate a new execution date upon expiration of a stay “[i]f the date designated for execution

passes by reason of a stay of execution,” but does not prohibit the Director from designating a new

date before a stay expires. And the condition precedent that triggers this duty—that “the date

designated for execution passes by reason of a stay of execution”—never occurred here, as the

Director designated a new date for execution before the prior date passed. At the very least,

Defendants’ interpretation of § 26.3 is reasonable and warrants deference. See Kisor v. Wilkie, 139

S. Ct. 2400, 2416 (2019). Moreover, because Montgomery seeks to bar her execution, she must

satisfy the requirements for injunctive relief, which she fails to do.

II.    THE BALANCE OF HARMS WEIGHS IN FAVOR OF ENTRY OF A STAY OF
       THE ORDERS

       The balance of harms favors a stay of this Court’s order. Montgomery received ample

notice of her execution date and will not suffer irreparable harm from the bare procedural violation

she alleges. On the other side of the ledger, the Supreme Court has repeatedly recognized the



                                                  2
         Case 1:20-cv-03261-RDM Document 51 Filed 12/28/20 Page 3 of 4




Government and the victims’ compelling interest in the timely enforcement of a death sentence.

See Calderon v. Thompson, 523 U.S. 538, 556 (1998); Gomez v. U.S. Dist. Ct. for N. Dist. of Cal.,

503 U.S. 653, 654 (1992); see also Bucklew v. Precythe, 139 S.Ct. 1112, 134 (2019) (“The people

of Missouri, the surviving victims of [the condemned inmate’s] crimes, and others like them

deserve better. Even the principal dissent acknowledges that the long delays that now typically

occur between the time an offender is sentenced to death and his execution are excessive.” (citation

omitted)). Montgomery does not challenge her conviction or sentence and has no equitable interest

in enjoying a windfall from Defendants’ rescheduling of her execution to a date permitted by this

Court’s prior injunction.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court stay its Orders

of December 24 and 26, 2020, pending Defendants’ appeal of those Orders.

                                              Dated: December 28, 2020

                                              Respectfully submitted,

                                              TIMOTHY A. GARRISON
                                              United States Attorney
                                              Western District of Missouri

                                              JEFFREY RAY
                                              Deputy United States Attorney
                                              Western District of Missouri

                                              BRIAN P. CASEY
                                              Chief, Appellate Division
                                              Western District of Missouri

                                              /s/ Alan T. Simpson
                                              ALAN T. SIMPSON, Missouri Bar #65183
                                              J. BENTON HURST, D.D.C. Bar #MO009
                                              DAVID WAGNER
                                              Assistant United States Attorney
                                              Western District of Missouri
                                              Special Assistant United States Attorney
                                              District of Columbia


                                                 3
         Case 1:20-cv-03261-RDM Document 51 Filed 12/28/20 Page 4 of 4




                                             – and –

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            District of Columbia

                                            DANIEL F. VAN HORN
                                            Chief, Civil Division
                                            District of Columbia

                                             /s/ Johnny Walker
                                            JOHNNY H. WALKER, D.C. Bar #991325
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, District of Columbia 20530
                                            Telephone: 202 252 2575
                                            Email: johnny.walker@usdoj.gov

                                            Attorneys for Defendants

                               CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, I caused a true and correct copy of the

foregoing to be served on all counsel of record via the Court’s CM/ECF system.


                                                           /s/ Alan T. Simpson
                                                           Assistant United States Attorney




                                               4
